Case 7:20-cv-00656-JPJ-PMS Document 17 Filed 04/15/21 Page 1 of 5 Pageid#: 113




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

  DALE DEAN GOINS,                                )
                                                  )
                     Plaintiff,                   )      Case No. 7:20CV00656
                                                  )
  v.                                              )           OPINION
                                                  )
  RANDY D. TAYLOR, ET AL.,                        )      By: James P. Jones
                                                  )      United States District Judge
                    Defendants.                   )

       Dale Dean Goins, Pro Se Plaintiff.

       The plaintiff, Dale Dean Goins, a Georgia inmate proceeding pro se, filed this

 pro se civil rights action under 42 U.S.C. § 1983, asserting that the defendants

 violated his constitutional rights related to his arrest in Virginia and his extradition

 to Georgia. After review of his submissions, I conclude that Goins’s Complaint must

 be summarily dismissed and that his motion seeking interlocutory injunctive relief

 must be denied.

                                            I.

       Goins alleges the following sequence of events on which he bases his claims.

 On October 11, 1978, Buchanan County, Virginia, Detective Randy D. Taylor

 detained Goins, handcuffed him, and placed him in a police car, but never told him

 that he was under arrest or read him his rights. Taylor did not see Goins commit any

 misdemeanor or felony in his presence. Rather, Taylor was responding to a bulletin
Case 7:20-cv-00656-JPJ-PMS Document 17 Filed 04/15/21 Page 2 of 5 Pageid#: 114




 from Gwinnett County, Georgia, advising authorities in other states to be on the

 lookout for Buddy Earl Justus.1 Ultimately, Virginia officials charged Goins with

 possession of a concealed weapon that was found in his van. No judge advised Goins

 of his rights under Virginia or federal law, and he was not provided with counsel

 related to his subsequent extradition to Georgia. Goins asserts that on October 13,

 1978, Gwinnett County District Attorney Bryan Huff, Taylor, Buchanan County

 Circuit Court Clerk Irene Deel, and others “conspired to seize, confine, inveigle

 [sic], decoy, kidnap, and/or abduct, and transport [Goins] across state boundaries in

 violation of” his rights. Compl. 3-4, ECF No. 1. As relief, Goins asks the court to

 have the defendants arrested and indicted for violating the law and to declare that

 his arrest and extradition were unconstitutional.

                                            II.

       The court is required to dismiss any action or claim filed by a prisoner against

 a governmental entity or officer if the court determines the action or claim is

 “frivolous, malicious, or fails to state a claim upon which relief may be granted.” 28

 U.S.C. § 1915A(b)(1). “[A] judge must accept as true all of the factual allegations

 contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations



       1
           According to Goins, ECF No. 9, authorities described Justus as a 26-year-old
 white male with brown hair and blue eyes, who was five feet and eight or nine inches tall
 and weighed 155 pounds. Goins states that in October 1978, he was not yet 19 years old,
 was six feet one inch tall, with brown eyes, and weighed only 119 pounds.
                                            -2-
Case 7:20-cv-00656-JPJ-PMS Document 17 Filed 04/15/21 Page 3 of 5 Pageid#: 115




 omitted). Moreover, the allegations in a pro se complaint are to be liberally

 construed to allow the development of a potentially meritorious case. Hughes v.

 Rowe, 449 U.S. 5, 9 (1980); Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978).

 Under 42 U.S.C. § 1983, an aggrieved party may file a civil action against a person

 for actions taken under color of state law that violate his federal constitutional rights.

 Cooper v. Sheehan, 735 F.3d 153, 158 (4th Cir. 2013).

       Because Congress did not set time limits for filing a § 1983 action, such cases

 are uniformly governed by the statute of limitations applicable to general personal

 injury actions in the state where the tort allegedly occurred. Owens v. Okure, 488

 U.S. 235, 239, 250 (1989). Under Virginia law, a general personal injury action

 must be commenced within two years from the date on which the claim accrues. Va.

 Code Ann. § 8.01-243(A). This two-year limitation statute applies to a prisoner’s

 § 1983 claims for events that occurred in Virginia. See Shelton v. Angelone, 148 F.

 Supp. 2d 670, 677 (W.D. Va. 2001). It is also well established that a § 1983 claim

 accrues “when the plaintiff possesses sufficient facts about the harm done to him

 that reasonable inquiry will reveal his cause of action.” Nasim v. Warden, Md.

 House of Corr., 64 F.3d 951, 955 (4th Cir. 1995) (en banc). When the court finds it

 clear from the face of the Complaint that the plaintiff’s claims are time barred, the

 court may summarily dismiss the action as frivolous under § 1915A(b)(1). Id.

 (applying earlier version of 28 U.S.C. § 1915(d)).


                                            -3-
Case 7:20-cv-00656-JPJ-PMS Document 17 Filed 04/15/21 Page 4 of 5 Pageid#: 116




       I find it plain from the face of Goins’s submissions that he waited too long to

 file his § 1983 claims about his extradition from Virginia to Georgia. Goins knew

 about, or could soon have discovered, the alleged shortcomings in the arrest and

 extradition proceedings in October 1978. Yet, he waited more than 40 years from

 that time to file this § 1983 action in November 2020. Accordingly, his claims are

 time barred under § 8.01-243(A), and I must summarily dismiss them under

 § 1915A(b)(1) as frivolous.

       I also conclude that Goins cannot succeed on his motion seeking interlocutory

 injunctive relief. Because preliminary injunctive relief is an extraordinary remedy,

 the party seeking such relief must make a clear showing on each of four factors: “that

 he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the

 absence of preliminary relief, that the balance of equities tips in his favor, and that

 an injunction is in the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555

 U.S. 7, 20 (2008). Because Goins cannot succeed on the merits of his underlying

 claims after filing them too late, he also cannot qualify for the preliminary injunction

 he seeks.

                                            III.

       In conclusion, I must summarily dismiss with prejudice Goins’s claims about

 his arrest and extradition as time barred and, therefore, frivolous under




                                            -4-
Case 7:20-cv-00656-JPJ-PMS Document 17 Filed 04/15/21 Page 5 of 5 Pageid#: 117




 § 1915A(b)(1).       I will also summarily deny his motion seeking interlocutory

 injunctive relief.

       A separate Order will be entered herewith.

                                                DATED: April 15, 2021

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                          -5-
